United States Securities and Exchange Commission Division of Corporation Finance February 28, 2011 Washington, D.C. 20549-7010 Attention: Larry Spirgel, Assistant Director Re: DeVry Inc. Form 10-K for the fiscal year ended June 30, 2010 Filed August 25, 2010 Form 10-Q for the quarter ended December 31, 2010 Filed February 4, 2011 File No. 1-13988 Dear Mr. Spirgel: We are in receipt of your comment letter dated February 15, 2011 to DeVry Inc. (“DeVry”).On behalf of DeVry, we have addressed your comment letter by reproducing each comment below in bold text and providing DeVry’s response immediately following.We have also provided supplemental information as requested or where we believe appropriate to the response. Form 10-K for the Fiscal Year ended June 30, 2010 Liquidity and Capital Resources, page 63 1.
